Citation Nr: 0018212	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  99-05 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1942 to June 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.    


FINDING OF FACT

There is no competent medical evidence of record of a nexus, 
or link, between any current hearing loss and an incident of 
the appellant's military service.  


CONCLUSION OF LAW

The appellant's claim for service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The appellant's service medical records are sparse and 
essentially consist of his enlistment examination, dated in 
April 1942, treatment records, dated in May 1944, and his 
separation examination, dated in June 1945.  The Board notes 
that the appellant's May 1944 treatment records show 
treatment for unrelated disorders.  The appellant's June 1945 
separation examination reflects that at that time, the 
appellant's hearing was 15/15, bilaterally.  No audiometric 
testing was done.

The appellant's DD Form 214, Report of Separation from the 
Armed Forces of the United States, reflects that he served in 
the Army Air Force from April 1942 to June 1945.  The form 
further indicates that the appellant's military occupational 
specialty (MOS) was as an airplane maintenance technician and 
that he received an Air Medal.  

In July 1997, the appellant filed a claim for entitlement to 
service connection for bilateral hearing loss.  At that time, 
he stated that his current hearing loss was related to the 
flying duties that he performed during service.  The 
appellant indicated that "following missions," his ears 
were very painful.  According to the appellant, after his 
separation from the military, his hearing gradually worsened.   

In July 1997, Mr. P.L.K. submitted a statement in support of 
the appellant's contention that his current hearing loss was 
related to in-service noise exposure.  At that time, Mr. K. 
indicated that the appellant was one of his crew chiefs 
during World War II, and that he flew B-24 type aircrafts in 
the South Pacific.  Mr. K. noted that noise affected "some 
of the men's hearing."  

In August 1997, Mr. D.M.G. submitted a statement in support 
of the appellant's contentions.  At that time, Mr. G. 
reported that in October 1943, he was transferred to the 
flight section of the Army Air Force Pacific Ocean Area as a 
B-24 pilot.  Mr. G. stated that at that time, the appellant 
was on duty as a crew chief.  According to Mr. G., many of 
their flights were 8 to 10 hours long.  Mr. G. indicated that 
the crew members on the flight deck did not have any 
protection from the exposure to the loud noises of the four 
engines.  He revealed that after two to three years of 
exposure to extreme loud noises, most of the crew had 
suffered some pain and hearing loss.  

In August 1997, the RO received private medical records from 
the Otologic Medical Group, dated in March 1984.  The records 
contain uninterpreted graphical representations of auditory 
threshold testing results.  According to the records, after 
the March 1984 audiologic testing was performed, the examiner 
interpreted the results as showing mild high frequency 
hearing loss, which required hearing aids.  

In September 1997, the RO requested that the National 
Personnel Records Center (NPRC) provide any medical 
information relating to the appellant's active service.  The 
Board notes that in October 1997, the NPRC responded that 
that the appellant's service medical records may have been 
destroyed in the 1973 fire at the NPRC.  However, the Board 
observes that, as stated above, some of the appellant's 
service medical records are available, including his entrance 
examination, treatment records, dated in May 1944, and his 
separation examination.   

Outpatient treatment records from the VA Medical Center 
(VAMC) in West Los Angeles show that in November 1997, the 
appellant underwent audiological testing.  At that time, he 
stated that during service, he had experienced occasional 
excruciating pain in his right ear while flying.  In regards 
to the audiological testing, there were uninterpreted 
graphical representations of the auditory threshold testing 
results.  According to the records, after the audiologic 
testing was performed, the examiner interpreted the results 
as showing mild to severe sensorineural hearing loss in the 
left ear and mild to profound sensorineural hearing loss in 
the right ear.  The records further reflect that in February 
1998, the appellant was fitted for a hearing aid.  

In November 1998, the appellant submitted a photograph 
purportedly showing himself receiving an Air Medal, dated in 
1944.  The appellant also submitted a military record which 
addressed a particular flight in the Pacific during World War 
II.  The appellant stated that he had served with people from 
that flight.  In January 1999, he submitted an article 
regarding hearing loss and the effect on hearing when ear 
protection was not worn.  

In January 1999, a hearing was conducted at the RO.  At that 
time, the appellant testified that he had served in the Air 
Force during World War II as a crew member on bombing runs.  
(T.1).  The appellant stated that he was not given ear plugs 
at that time.  (Id.).  He indicated that on one occasion 
while he was flying, he developed excruciating pain in his 
right ear.  (T.2).  The appellant noted that once the plane 
landed, the pain dissipated.  (Id.).  He reported that 
following the above incident, he again developed right ear 
pain approximately three to four times.  (Id.).  According to 
the appellant, on one occasion, he sought medical treatment, 
but was told that they could not see anything.  (Id.).  The 
appellant revealed that following his discharge, his hearing 
gradually worsened.  (Id.).  He testified that in the 1950's, 
he was examined by an ear, nose, and throat physician and was 
diagnosed with a sinus condition.  (T.7,8).  The appellant 
indicated that at that time, he was not given a hearing test.  
(T.8).  He stated that in 1984, he received hearing aids from 
the VAMC.  (T.2,3).  According to the appellant, he did not 
have any noise exposure following service.  (T.7).  


II.  Analysis

The threshold question to be answered is whether the 
appellant has presented evidence sufficient to justify a 
belief by a fair and impartial individual that his claim for 
service connection for bilateral hearing loss is well-
grounded; that is, a claim which is plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Chelte v. Brown, 
10 Vet. App. 268, 270 (1997) (citing Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990)).  If the claim is not well grounded, 
the appeal must fail and there is no further duty to assist 
in developing the facts pertinent to the claim.  See Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober, 126 F.3d at 1468 (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence in support of 
the claim must be presumed.  Robinette v Brown, 8 Vet. App. 
69, 75 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1999).

In the instant case, the Board observes that the private 
medical records from the Otologic Medical Group, dated in 
March 1984, contain uninterpreted graphical representations 
of auditory threshold testing results.  In addition, the West 
Los Angeles VAMC records also contain uninterpreted graphical 
representations of auditory threshold testing results, dated 
in November 1997.  Thus, the Board notes that it is unclear 
as to whether the appellant has presented evidence of current 
bilateral high frequency hearing loss that is considered a 
disability for VA purposes.  See 38 C.F.R. § 3.385.  However, 
the Board observes that the March 1984 Otologic Medical Group 
records show that at that time, the appellant was diagnosed 
with mild high frequency hearing loss.  Additionally, the 
November 1997 West Los Angeles VAMC records reflect that at 
that time, the appellant was diagnosed with mild to severe 
sensorineural hearing loss in the left ear and mild to 
profound sensorineural hearing loss in the right ear.  The 
West Los Angeles VAMC records further show that in February 
1998, the appellant was fitted for a hearing aid.  Therefore, 
the Board recognizes that the appellant currently has 
bilateral hearing loss.  

The Board notes that in light of the above, although the 
evidence of record shows that the appellant currently has 
bilateral hearing loss, the evidence of record does not 
include competent medical evidence which establishes a nexus, 
or link, between any current impaired hearing and the 
appellant's military service.  The Board notes that even 
accepting as true the appellant's contentions that he was 
exposed to acoustic trauma in service, his claim still would 
be not well grounded, as the missing element in this case is 
competent medical evidence of a nexus, or link, between any 
current hearing disorder and an incident of the appellant's 
military service.  See Brock v. Brown, 10 Vet. App. 155, 162 
(1997); Cohen v. Brown, 10 Vet. App. 128, 138 (1997); 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).   Although 
the appellant has stated that his current hearing loss is 
related to service, and he has submitted lay statements in 
support of his contentions, the evidence does not show that 
the appellant, Mr. K., or Mr. G. possess medical expertise, 
nor is it contended otherwise.  Therefore, without supporting 
medical evidence of a nexus between the appellant's current 
hearing loss and service, the appellant's statement and the 
other lay statements, are insufficient to render the 
appellant's claim well grounded.  See Grottveit, 5 Vet. App. 
91, 93 (lay assertions of medical [etiology] cannot 
constitute evidence to render a claim well grounded under 
section 5107(a)); Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995) (evidentiary assertions may not be accepted as true 
when the fact asserted is beyond the competence of the person 
making the assertion).  Thus, without competent medical 
evidence of a causal relationship between any current hearing 
loss and an in- service incident, the appellant has not 
presented a well grounded claim for service connection for 
bilateral hearing loss, and his claim must be denied.

The Board recognizes that this claim is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the appellant's claim on the merits, while the Board 
has concluded that the claim is not well grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well grounded analysis."  See Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).  Likewise, the Board finds that the RO 
has advised the appellant of the evidence necessary to 
establish a well grounded claim.  Robinette, 8 Vet. App. at 
77-78.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  





		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

